Per Curiam.
The complaint states a good cause of action against the defendant. The motion to bring in Stern, the adverse claimant, as an additional defendant should, however, have been granted since the defendant did not seek a strict interpleader, under which it would have been discharged upon payment of the amount sued for into court. Both the plaintiffs and Stern claim a commission on the refunds on the theory that they were each the procuring cause of the reductions. In Stinson v. 6-8 West Fifty-seventh Street Corp. (127 Misc. 69, 71) a similar motion was granted, and it seems to us that the motion here should likewise have been granted.
Order denying motion to dismiss the complaint affirmed. Order denying motion to bring in additional defendant reversed, and motion granted.
Levy and Untermyer, JJ., concur.